DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 1 line 2, after “which”, delete “s”.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a robot purifier comprising: a purifying part which draws, purifies, and discharges air; and a driving part which is located at a lower end of the purifying part and is capable of autonomous driving; wherein the purifying part is cabale of rotating horizontally”.  Chinese reference(CN109955260A) in the figure teaches a driving part(base 1) that is capable of autonomous driving, and an air purification structure(air purifying device 5) located above a power bin(2), the power bin including a structure for lifting the air purifying device and also a structure for rotating the air purifying device.  However the Chinese reference has a publication date of July 2, 2019, 
Claim 11 recites “  an robot purifier comprising: a purifying part which draws, purifies, and discharges air; and a driving part which is located at a lower end of the purifying part and is capable of autonomous driving, wherein the purifying part is capable of rotating 360 degrees horizontally, is capable of rotating vertically, and an air suction and an air discharge direction in the vertical and horizontal directions is controllable”.  Chinese reference(CN109955260A) in the figure teaches a driving part(base 1) that is capable of autonomous driving, and an air purification structure(air purifying device 5) located above a power bin(2), the power bin including a structure for lifting the air purifying device and also a structure for rotating the air purifying device.  However the Chinese reference has a publication date of July 2, 2019, wherein the publication date does not predate the December 19, 2017 date of the PCT/KR2017/014998 application, therefore the Chinese reference is not a proper 102(a)(1) or 102(a)(2) type reference.  Chinese reference(CN205747250U) in the figure teaches a driving part(base) that is capable of autonomous driving, and an air purification structure located above the base, the air purification structure including 4 .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 9, 2021